DETAILED ACTION
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Invention I. Claim 1-6, drawn to reflecting structure having reflecting phase shift of the i-th reflecting element among the reflecting elements is related to a coordinate location of the i-th reflecting element with respect to the reference point, classified partly in H01Q 3/30.
Invention II. Claim 7-12, 15, 20 drawn to reflecting structure having synthetic reflection phase shift of the i-th reflecting element related to different incident distances of the plurality of electromagnetic wave sources and/or a phasor superposition of a plurality of reflected phase shifts of the i-th reflecting element, classified partly in G01S 13/90.
Invention III. Claim 13-14, drawn to reflecting element having two first metal sheets having horseshoe shape arranged facing each other to form a rectangle, first spacing defined between first metal sheets, two second metal sheets being rectangular arranged side by side between first metal sheets and second spacing being defined between second metal sheets, classified in partly in H01Q 15/0086.
Invention IV. Claim 16-19, drawn to method of manufacturing reflecting structure having presetting, obtaining, converting, superposing, arranging steps, classified partly in H01Q 15/141.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because multiple electromagnetic waves emitted from a plurality of electromagnetic wave sources to be reflected at a reflected wave point angle, a synthetic reflection phase shift of the i-th reflecting element is related to a phasor superposition of a plurality of reflected phase shifts of the i-th reflecting element which correspond to the plurality of reflected wave pointing angles, and the size of the i-th reflecting element related to the synthetic phase shift is not required by the combination. The subcombination has separate utility such as reflecting structure utilizing plurality of electromagnetic wave sources and a synthetic reflection phase shift and specificity of the phase shift.
Inventions I/II/IV and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require any of the particulars of the subcombination. The subcombination has separate utility such as a specific reflecting structure having specific shape that the combination may not have.
Inventions I/II/III and IV are related as product made and process of making. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can at least be made by a materially different process such as without specific steps in order of presetting, obtaining, converting, superposing and/or arranging specific properties and/or elements of the reflecting structure; alternatively, the process as claimed can at least be used to make a materially different product such as sizes of the i-th reflecting element not dependent on reflection phase shift of the i-th reflecting element on the substrate and reflection phase.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

This application contains claims directed to the following patentably distinct species:
Species A. Claim 3-4, 9-10, and 13-14, directed towards reflecting structure having only elements shown in FIGS. 2-3;
Species B. Directed towards reflecting structure having only elements shown in FIG. 25;
Species C. Directed towards reflecting structure having only elements shown in FIG. 31;
Species D. Directed towards reflecting structure having only elements shown in FIG. 33;
Species E. Directed towards reflecting structure having only elements shown in FIG. 35;
Species F. Directed towards reflecting structure having only elements shown in FIG. 37;
Species G. Directed towards reflecting structure having a combination of two different elements shown in FIG. 27-28;
Species H…J…Z…AA…AE… Directed towards reflecting structure having any various mutually exclusive combinations of different shapes of elements, e.g., a reflecting structure having a combination of the elements of FIGS. 31 and 33 different and mutually exclusive from Species G.
The species are independent or distinct because the different species recite the mutually exclusive characteristics such as unique shapes which give rise to electromagnetic properties as discussed in the Specification and/or shown in Figures. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1-2, 5, 7-8, 11, 14-20 are generic to the Species restriction (not the Inventions restriction above).
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined (in addition to an election of invention above) even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAL PATEL/           Examiner, Art Unit 2845